Appeal by the proposed intervenor, Liberty Mutual Insurance Company, from an order of the Supreme Court, Kings County (Aronin, J.), dated October 19, 1981, which denied its motion from an order permitting it to intervene in the above-entitled action for the purpose of appealing from a judgment entered in the action. Order affirmed, without costs or disbursements. The insurer, Liberty Mutual Insurance Company, seeks to intervene for the purpose of appealing from a judgment entered against its insured for the full amount of the policy. The insured, which was permitted to select its own counsel at Liberty’s expense because of a conflict over the scope of coverage (see Public Serv. Mut. Ins. Co. v Goldfarb, 53 NY2d 392, 401), has not appealed and Liberty has disclaimed coverage because of this. We decline to permit Liberty to intervene (see Matter of Unitarian Universalist Church of Cent. Nassau v Shorten, 64 Misc 2d 851, vacated on other grounds 64 Misc 2d 1027; Lesser v West Albany Warehouses, 17 Misc 2d 461; see, also, Siegel, New York Practice, § 180). Under the facts and circumstances of this case, Liberty should be relegated to such rights as may flow from its disclaimer. Damiani, J.P., Lazer, Mangano and Gibbons, JJ., concur.